DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al. (US 20180033979).
Regarding claim 1, Jang discloses (Figs. 1-16R) a method for manufacturing a flexible display substrate (206) comprising a display region (active area), an electrode bonding region (second active area), and a bending region (102b) between the electrode bonding region and the display region, comprising: forming an inorganic film layer (126, 127, 152, 154) on the flexible display substrate, forming a first via hole (Fig. 12A) penetrating the inorganic film layer in the bending region by using a single patterning process (section 0180), wherein a sidewall of the first via hole is step-shaped, the inorganic film layer comprises at least one of following film layers: a barrier layer, a buffer layer, a first gate insulation layer, a second gate insulation layer and an interlayer insulation layer (section 0180).
Regarding claim 2, Jang discloses (Figs. 1-16R) the forming the first via hole penetrating the inorganic film layer (126) in the bending region by using a single patterning process 
Regarding claim 3, Jang discloses (Figs. 1-16R) the all of the inorganic film layer (126, 127, 152, 154) comprises the barrier layer, the buffer layer, the first gate insulation layer, the second gate insulation layer and the interlayer insulation layer; the part of the inorganic film layer comprises the first gate insulation layer, the second gate insulation layer and the interlayer insulation layer (sections 0218, 0236).
Regarding claim 4, Jang discloses (Figs. 1-16R) forming at least one second via hole in the display region by using a same patterning process as the patterning process in which the first via hole is formed (sections 0244-0245).

Regarding claim 6, Jang discloses (Figs. 1-16R) prior to the forming the first via hole and the second via hole, the method further comprises: providing a flexible base substrate (106); forming the barrier layer (126) on the flexible base substrate; forming the buffer layer (127) on the barrier layer; forming an active layer (151) and the source-drain metal layer pattern (155) on the buffer layer; forming the first gate insulation layer (152) covering the active layer and the source-drain metal layer pattern; forming the gate metal layer pattern (153) on the first gate insulation layer; forming the second gate insulation layer (154) covering the gate metal layer pattern; and forming the interlayer insulation layer (154).
Regarding claim 7, Jang discloses (Figs. 1-16R) the forming the first via hole and the second via hole by using the same patterning process comprises: coating a photoresist on the interlayer insulation layer (126, 127, 152, 154); exposing, by using a half-tone mask, and developing the photoresist to form a photoresist remaining region, a photoresist partially-remaining region, and a photoresist fully-removed region, wherein the photoresist partially-remaining region corresponds to a step-shaped face of the first via hole, the photoresist fully-removed region comprises a first region corresponding to the gate metal layer (153) connection via hole, a second region corresponding to the source-drain metal layer (155) connection via hole and a third region corresponding to a region of the first via hole other than the step-shaped face, the photoresist remaining region corresponds to a region other than the first via hole and the second via hole, the step-shaped face is a portion of the sidewall of the first via hole that is parallel to the base substrate (106) of the flexible display substrate; removing the interlayer 
Regarding claim 8, Jang discloses (Figs. 1-16R) the removing the interlayer insulation layer (154) and the second gate insulation layer (154) in the first region to form the gate metal layer (153) connection via hole revealing the gate metal layer pattern, removing the interlayer insulation layer, the second gate insulation layer and the first gate insulation layer (152) in the second region to form the source-drain metal layer (155) connection via hole revealing the source-drain metal layer pattern by using the dry-etching process comprises: removing the interlayer insulation layer and the second gate insulation layer in the first region to form the gate metal layer connection via hole revealing the gate metal layer pattern and removing the interlayer insulation layer, the second gate insulation layer (154) and the first gate insulation layer (152) in the second region to form the source-drain metal layer connection via hole revealing the source-drain metal layer pattern by using the dry-etching process and different size design values of the gate metal layer connection via hole and the source-drain metal layer connection via hole, 
Regarding claim 9, Jang discloses (Figs. 1-16R) subsequent to the forming the interlayer insulation layer and prior to the coating the photoresist on the interlayer insulation layer, the method further comprises: performing an activation treatment on the interlayer insulation layer (sections 0238-0240).
Regarding claim 10, Jang discloses (Figs. 1-16R) subsequent to the forming the first via hole and the second via hole, the method further comprises: performing a heat treatment on the interlayer insulation layer (sections 0238-0240).
Regarding claim 11, Jang discloses (Figs. 1-16R) a flexible display substrate manufactured by using the method, comprising: the display region (active area), the electrode bonding region (second active area), and the bending region (102b) between the electrode bonding region and the display region, wherein the bending region is provided with the first via hole penetrating the inorganic film layer (126, 127, 152, 154) of the flexible display substrate, the sidewall of the first via hole is step-shaped, the inorganic film layer comprises at least one of the following film layers: the barrier layer, the buffer layer, the first gate insulation layer, the second gate insulation layer and the interlayer insulation layer (section 0180).
Regarding claim 12, Jang discloses (Figs. 1-16R) the inorganic film layer (126, 127, 152, 154) comprises the barrier layer, the buffer layer, the first gate insulation layer, the second gate insulation layer and the interlayer insulation layer sequentially formed on a base substrate (106), the first via hole comprises a step-shaped face, the step-shaped face is a portion of the sidewall of the first via hole that is parallel to the base substrate, the first gate insulation layer, the second gate insulation layer and the interlayer insulation layer on a side of the step-shaped face that is 
Regarding claim 13, Jang discloses (Figs. 1-16R) a flexible display device, comprising the flexible display substrate (abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/CHARLES S CHANG/Primary Examiner, Art Unit 2871